Name: Commission Regulation (EC) No 678/2004 of 13 April 2004 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 Avis juridique important|32004R0678Commission Regulation (EC) No 678/2004 of 13 April 2004 amending the import duties in the cereals sector Official Journal L 105 , 14/04/2004 P. 0026 - 0028Commission Regulation (EC) No 678/2004of 13 April 2004amending the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(2), and in particular Article 2(1) thereof,Whereas:(1) The import duties in the cereals sector are fixed by Commission Regulation (EC) No 611/2004(3).(2) Article 2(1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 611/2004,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 611/2004 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 14 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 April 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 161, 29.6.1996, p. 125. Regulation as last amended by Regulation (EC) No 1110/2003 (OJ L 158, 27.6.2003, p. 12).(3) OJ L 97, 1.4.2004, p. 50. Regulation as amended by Regulation (EC) No 620/2004 (OJ L 98, 2.4.2004, p. 19).ANNEX IImport duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92>TABLE>ANNEX IIFactors for calculating duties(period from 31 March 2004 to 12 April 2004)1. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96:>TABLE>2. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96:Freight/cost: Gulf of Mexico to Rotterdam: 33,34 EUR/t; Great Lakes to Rotterdam: 47,45 EUR/t.3.>TABLE>